Exhibit March 11, 2008 NAME ADDRESS CITY, STATEZIP Dear Name: We are pleased to inform you that on 2/20/2008, the Compensation Committee (the “Committee”) of the Board of Directors of FalconStor Software, Inc. (the “Company”) granted you xx,xxx shares of Restricted Stock (such term and all other capitalized terms used herein and not separately defined to have the meanings given them in the Company’s 2006 Incentive Stock Plan, as amended (the “Plan”)). The restrictions on the Restricted Stock shall terminate as follows: 33% shares as of the close of business on 2/20/2009, 33% shares as of the close of business on 2/19/2010 and the remaining 34% of the shares as of the close of business on 2/18/2011. Vesting is contingent upon the Company achieving its 2008 results of at least $103 million in revenue, and net income $0.35 per share, on a pro forma basis as defined by the Compensation Committee. If these benchmarks are not reached, none of the restrictions on the Restricted Stock will terminate and the shares will be forfeited to the Company. Upon a Change of Control, as defined in the Plan, all shares of Restricted Stock that have not vested, and have not been forfeited to the Company, shall vest immediately. If you cease to be an employee of the Company, all Restricted Shares for which the restrictions have not terminated will be forfeited. This Restricted Stock Award is subject to the terms and provisions of the Plan (a copy of which, in its present form, is attached hereto), as from time to time amended, provided, however, that no future amendment or termination of the Plan shall, without your consent, adversely affect your rights under this grant.
